MEMORANDUM OPINION
PER CURIAM.
Plaintiff, Rosemary C. Butcher appeals from the judgment of the district court which dismissed her cause of action. Her assignments of error are directed at the district court’s denial of her motion to remand the cause to state court.
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in denying the motion to remand, or in granting judgment to defendants.
Because the reasoning which supports judgment for defendants has been articulated by the bankruptcy and district courts, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion and Order dated September 22, 1998, and by the bankruptcy court in its Findings of *459Fact and Conclusions of Law dated January 13,1999.